EXAMINER’S AMENDMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Ron J. Laby, Applicant’s representative, on November 8, 2021.
In the Claims
3.	The claims have been amended as follows:
	Claims 23 and 24 have been canceled. 
	In claim 22, a comma and the following recitation have been added at the end of the sentence, after “50”: --wherein the chimeric insecticidal protein exhibits inhibitory activity against an insect species of the order Lepidoptera--. In line 2, a colon has been inserted immediately after “SEQ ID NO”.
	In claim 25, line 4, a colon has been inserted immediately after “SEQ ID NO”. 
In claim 26, line 11, a colon has been inserted immediately after “SEQ ID NO”. 
	In claim 34, line 3, the comma and space after “50” have been deleted.  In line 5, the extra space before the term “SEQ ID NO:” has been deleted. 
	In claim 36, line 5, the comma and space after “50” have been deleted.  In line 7, the phrase “a protein having” has been replaced with the phrase --an amino acid sequence having--.

	In claim 40, the designations of the subparts have been amended from “a.”, “b.”, and “c.” to recite, respectively, --a)--; --b)--; and --c)--.
	In claim 42, line 8, the phrase “a protein having” has been replaced with the phrase --an amino acid sequence having--. In line 24, the phase “at least 95% identical to SEQ ID NO: 50” has been replaced with the phrase --having at least 95% identity to SEQ ID NO: 50--.
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662